DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title does not accurately describe the invention because the invention is not a two-wheeled vehicle, as suggested by the term “motorbicycle”.
The following title is suggested: MOTORIZED VEHICLE WITH THREE WHEELS AND AN ELECTRIC FOLDING MECHANISM.
The abstract of the disclosure is objected to because it does not accurately describe the invention because the invention is not a two-wheeled vehicle, as suggested by the term “motorbicycle”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification uses the term “motorbicycle” to describe the invention, but the invention is not a two-wheeled vehicle, as suggested by the term “motorbicycle”.
In paragraph 0008, line 6, “other” should be changed to --the other--.
In paragraph 0013, line 4, “other” should be changed to --the other--.
In paragraph 0013, line 7, “other” should be changed to --the other--.
In paragraph 0014, line 3, “other” should be changed to --the other--.
In paragraph 0019, line 2, “bottom” should be changed to --the bottom--.
In paragraph 0031, line 4, “between the front frame 2” should be deleted.
In paragraph 0032, line 3, “end” should be changed to --ends--.
In paragraph 0042, line 1, “rod” should be changed to --rods--.
In paragraph 0042, line 2, “rod” should be changed to --rods--.
In paragraph 0042, line 8, “rod” should be changed to --rods--.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 8, “other” should be changed to --the other--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 4, “other” should be changed to --the other--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 7, “other” should be changed to --the other--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 4, “other” should be changed to --the other--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 4, “end” should be changed to --ends--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “motorbicycle” in claims 5-10 is used by the claims to mean “a motorized vehicle with three wheels,” while the accepted meaning is “a motorized vehicle with two wheels.” The term is indefinite because the specification does not clearly redefine the term.
Claim 10 recites the limitation "the connecting shaft" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614